Exhibit 10-33

 

 

 

 

 

 

AMENDMENT NO. 5




to




NEW YORK STATE ELECTRIC & GAS CORPORATION



SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



EFFECTIVE



AS OF AUGUST 1, 2001



 

 

 

               The New York State Electric & Gas Corporation Supplemental
Executive Retirement Plan (the "Plan"), amended and restated effective as of
August 1, 2001, as heretofore amended, is hereby further amended as follows:

1.        The Plan is hereby amended by adding a new Paragraph 12, such
Paragraph 12 to read as follows:

12.       Exclusive Benefit. Effective on and after May 1, 2004, if a Key Person
is or becomes eligible to participate in the Energy East Corporation
Supplemental Executive Retirement Plan such Key Person shall immediately cease
to be a Key Person hereunder and shall not be entitled to receive any benefits
from this Plan.

              IN WITNESS WHEREOF OF THE ADOPTION OF THIS AMENDMENT No. 5, New
York State Electric & Gas Corporation has set its hand and seal to this
Amendment No. 5 on this 8th day of April, 2004.

 

NEW YORK STATE ELECTRIC & GAS
CORPORATION

 

 

By: /s/James P. Laurito                    
          James P. Laurito
          President

 

Attest:/s/Elaine DuBrava               
              Elaine DuBrava
              Secretary

 

STATE OF NEW YORK         )
                                                  )  SS.:
COUNTY OF MONROE         )


          On this 8th day of April, in the year of 2004, before me, the
undersigned, personally appeared JAMES P. LAURITO, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

 

/s/Roberta B. Holahan                             


    Notary Public